Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 2/22/2021, the Applicant has filed a response on 5/19/2021 amending claims 1, 9, 11-12, 14-16 and 21. Claims 8 and 22 have been cancelled.

The drawings (replacement sheets for Figs. 7 and 11) were received on 5/19/2021.  These drawings are acceptable.

Previous interpretations under 35 U.S.C. 112(f) are withdrawn in view of Applicant’s amendments filed on 5/16/2021, and in view of the Examiner’s Amendments below.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 5/16/2021, and in view of the Examiner’s Amendments below.

Previous rejection under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendments filed on 5/16/2021.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Attorney of Record Richard Ratchford on 6/15/2021-6/16/2021.

The application has been amended as follows: 

In the claims:

In claim 12: amend the claim in lines 11-12 to read:
“…wherein a still image flag for determining activation of the first mode or the second mode[[,]] is generated based on the comparison result.”

Cancel claims 16-20



Allowable Subject Matter

Claims 1-7, 9-15, 21 and 23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device, comprising: an image determiner configured to receive image data in frames, determine whether a still image is displayed by comparing first partial image data that is a portion of image data of a previous frame with second partial image data that is a portion of image data of a current frame at a first time of a first mode in which a non-moving image is displayed, and determine whether the still image is displayed by comparing first frame data that is all image data of a previous frame with second frame data that is all image data of a current frame at a second time of a second mode in which a moving image is displayed; a display panel including pixels that receive a data signal corresponding to the image data received by the image determiner; and a panel driver configured to change a frequency at which the pixels are driven according to the first and second modes, wherein, when the first partial image data and the second partial image data are equal to each other in the first mode, the image determiner determines again whether the still image is displayed by comparing all of the image data of the current frame and all image data of the previous frame at a second time of the first mode, the first time and the second time of the first mode occurring in one frame of the first mode, and wherein the image determiner includes a checksum accumulator, a comparator arid a memory”, as claimed in claim 1.

Regarding claims 2-7 and 9-15, these claims are allowed based on their dependency on claim 1.

Regarding claim 21, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “ A display device, comprising: a display panel including pixels; an image determiner configured to compare first partial image data of a previous frame with second partial image data of a current frame, at a first time of the current frame, in a first mode in which a still image is displayed; switch the first mode to a second mode in which a moving image is displayed when the first partial image data and the second partial image data are different from each other, and delay an image of the current frame to be displayed by a predetermined time; and a driver configured to increase a frequency of first scan signals applied to the pixels in response to a switch from the first mode to the second mode, wherein the image determiner is further configured to compare, at a second time of the current frame, all image data of the previous frame with all Image data of the current frame when the first partial image data and the second partial image data are the same, and wherein the image determiner includes a checksum accumulator, a comparator and a memory.

Regarding claim 23, it is allowed based on its dependency on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623